DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 03/03/2022, said application claims a priority filing date of 03/15/2021.  Claims 1-9 are pending. Claim 1 is independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "R" in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0052], "the input control unit 24" appears to be "the input control unit 204";
in ¶ [0052], "the carrying object 4" appears to be " the carrying object 40".  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
in Claim 1, line 2, "… comprising the steps of …" appears to be "… comprising steps of …";
in Claims 2-9, lines 1, "The method for displaying simulation images through clicking and rolling operations …" appears to be "The method for displaying the simulation images through the clicking and rolling operations …";
in Claim 2, lines 2-3, "… further comprising the step of …" appears to be "… further comprising a step of …";
in Claim 3, line 4, "a said carrying object" appears to be "said carrying object";
in Claim 6, lines 12-13, "the any other structural object" appears to be "the any other said structural object".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "displaying with animation or hiding, by the application program according to the at least one set of click position coordinates, at least one corresponding said structural object, or using a shielding object to switch at least one said structural object to being displayed or hidden on the display unit" in lines, which rendering the claim indefinite because it is unclear whether "at least one corresponding said structural object" is the same as or different to "at least one said structural object".  For examination purpose, "displaying or hiding with animation, by the application program according to the at least one set of click position coordinates, at least one corresponding said structural object, or using a shielding object to switch the at least one corresponding said structural object to being displayed or hidden on the display unit" is considered according to the specification of the claimed invention in ¶ [0053].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8,174,539 B1, published on 05/08/2012), hereinafter Samaniego in view of Maw (US 2006/0041847 A1, published on 02/23/2006), hereinafter Maw.

Independent Claim 1
Samaniego discloses a method for displaying simulation images through clicking  (Samaniego, FIG. 3B; Col. 6, line 63 – Col. 7, line 14: the flow line mesh 310 simulates the non-planar surface of the re-texturable shirt in the two-dimensional preview master 300, which acts as a virtual three-dimensional model that can be used to create a photorealistic rendering of a synthesized image of the shirt instantiated in a specified texture, and allows the specified texture to conform to the simulated surface of the object to be re-textured, giving the perception of depth in the object without needing to generate a three-dimensional model of the object; Col. 7, lines 53-56: selecting/clicking an anchor point associated with a location on the re-texturable object for placement of the selected design feature), comprising the steps of: 
executing an application program (Samaniego, Col. 10, lines 18-34: a computer program (e.g., software application) can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network) by a client device (Samaniego, FIG. 4; Col. 9, lines 24-39: computer system) in order to display a carrying object on a display unit (Samaniego, FIG. 1A; 105 in FIG. 1B; Col. 4, lines 35-43: a design master 105 can be a base image template of a pre-designed configurable object in the preview master 102; e.g., a design master 105 for the shirt in image 25 of FIG. 1A can be a fabric cut piece including a front section, a back section, and sleeves without any visual design features; a design master 105 includes data identifying locations or regions of the configurable object where visual design features can be placed, e.g., colorable regions or anchor points).
generating a click event at the carrying object by the application program according to the client device so as to produce an event result, wherein the click event provides at least one set of click position coordinates corresponding to displaying at least one structural object on the carrying object, and the event result is the at least one structural object being displayed as superimposed on the carrying object (Samaniego, Col. 3, line 49 – Col. 4, line 2: the vignette can include coordinates representing anchor points associated with locations on the athletic shoe or shirt for placement of specified design features; 30 in FIG. 1A; 105-107 in FIG. 1B; Col. 4, lines 29-63: the design image 106 (e.g., design imprint 30 of FIG. 1A) can be generated from a design master 105 and design choices using a texture compositing filter 107, wherein design choices can include, for example, colors, text blocks, fonts, font styles, layer effects (e.g., drop shadow or embossing), graphics (e.g., logos or mascots), non-repeatable images (e.g., photographs), and repeated background texture fills; 202-204 in FIG. 2; FIG. 3C; Col. 7, lines 33-62: input specifying a visual design of an object is received through a provided GUI; a design imprint 320 is generated based on received input specifying the visual design of the re-texturable shirt in the preview master 300; the vignette can include one or more anchor points (i.e., represented by coordinates) for placement of one or more design features; selecting/clicking an anchor point associated with a location on the re-texturable object for placement of the selected design feature; the design imprint 320 is generated with the specified design features placed in locations (e.g., anchor points of a design master) associated with the selected anchor points of the vignette); 
loading at least one template object when the click event ends, in order to display the event result on the display unit as superimposed on a selected one of the at least one template object (Samaniego, 206 in FIG. 2; FIGS. 3B-D; Col. 8; lines 6-47; Col. 6, line 63 – Col. 7, line 32: after selecting/clicking an anchor point for placement of the selected design feature, the design imprint 320 is mapped to the flow line mesh 310 to generate a mapped design image 330 of the designed object, wherein one or more flow lines 312 can be generated and arranged to form a flow line mesh 310, which are associated with a re-texturable object in the preview master 300; a texture map can be generated from the flow line mesh 310, which can specify a two component texture coordinate for each pixel of a re-texturable object, where the texture coordinate determines which part of a texture or design image will be mapped (i.e., applied) to a particular pixel of the object being re-textured; 25 in FIG. 1A; 102, 104, 106, and 110 in FIG. 1B; Col. 4, lines 6 – 28; Col. 5; lines 39-51: a texture map 104 can be generated for the shirt in image 25 of FIG. 1A or for the athletic shoe from the digital photograph of the model wearing the athletic shoe, which specifies a two-component texture coordinate for each pixel of a re-texturable object in the preview master displayed on a display screen, where the texture coordinate determines which part of a design image 106 will be mapped (i.e., applied) to a particular pixel of the object being re-textured) (Samaniego, 102, 110, and 112 in FIG. 1B; Col. 3, lines 40-44; Col. 6, line 52 – Col. 7, line 14: input a preview master 102 of one or more customizable objects and generates a composite preview image 122 of the preview master 102 with at least one designed or configured object; generates the composite preview image 122 by rendering the texture mapped image 110 of the configured object over the associated un-configured object in the preview master 102;  208 in FIG. 3; FIG. 3E; Col. 8, lines 17-47: compositing the mapped design image 330 with the preview master 300 generates a composite preview image 340, which includes rendering the mapped design image 330 of the designed object over the pre-designed object (i.e., template object) in the preview master 300; all other portions of the preview master 300 can appear in the back ground of the composite preview image 340; the preview master 300 can be generated from a photograph of a model wearing the re-texturable shirt and shorts; synthesizing a photorealistic image of the model wearing the designed shirt and the shorts allows the designer or consumer to accurately preview the result of the specified design choices prior to approving the design of the shirt, as configured); and 
 displaying  (Samaniego, 30 in FIG. 1A; 105-106 in FIG. 1B; Col. 4, lines 29-43: FIG. 3D-E; Col. 8, lines 3-47: design image 106 (e.g., design imprint 30 or 320) with design master 105 (including a front section/portion, a back section/portion, and two sleeve sections/portions) disappears when design imprint 320 is mapped to (e.g., wrapped around) the flow line mesh 310 to generate a mapped design image 330 and the mapped design image 330 of the designed object is rendered over the pre-designed object in the preview master 300).
Samaniego fails to explicitly discloses rolling the object until the object disappears.
Maw teaches a system and a method relating to a graphical user interface with layers of visual information in a stack (i.e., superimposing layers of images) (Maw, ABSTRACT), wherein rolling the object until the object disappears (Maw, FIGS. 3-6, ¶¶ [0049]-[0051]: as soon as the user clicks and holds down in the primary activation region 24A, the system enters the page turning/rolling mode and the secondary activation region 24B in the shape of an upturned/rolled-up page corner is displayed; the information on the first page in Sequence 28A, displayed as the original top page as shown in FIG. 3, disappears and the information on the next page in sequence is displayed in a silhouette 29; FIG. 5 shows the progressive changes as the user drags the pointer 22 positioned inside the primary activation region 24A further to the left; the sizes of the primary activation region 24A, and secondary activation region 24B grow proportionally as the pointer 22 approaches the page turning/rolling threshold 32; FIG. 6 shows the pointer 22 moving past the page turning threshold 32, and bringing the next page in sequence, which was previously displayed in a silhouette 29 in FIG. 5, to the forefront, or to the top of the page stack).
Samaniego and Maw are analogous art because they are from the same field of endeavor, a system and a method relating to a graphical user interface with superimposing layers of images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Maw to Samaniego.  Motivation for doing so would improve visual presentation/feedback (Maw, ¶ [0007]) .

Claim 2
Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses generating a simulated presentation event by the client device such that a dynamic or static image corresponding to the at least one structural object and the selected template object is displayed on the display unit (Samaniego, FIG. 3E; Col. 8, lines 6-47: design imprint 320 is mapped to (e.g., wrapped around) the flow line mesh 310 to generate a mapped design image 330 of the design object and the mapped design image 330 of the designed object is rendered over the pre-designed object in the preview master 300 to generate the composite preview image 340 by compositing one or both of an illumination map or an object mask with the mapped design image 330 of the designed object, wherein the composite preview image 340 is a photorealistic representation of the designed object as specified by the received input).

Claim 3
Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses wherein the step of generating the click event at the carrying object by the application program according to the client device includes displaying at least one said structural object and a said carrying object on the display unit by the application program according to at least one network record of the client device (Samaniego, FIGS. 1A-B, 3A-C, and 4; Col. 6, lines 47-54; Col. 7, lines 23-26; Col. 9; lines 44-49: the rendering of the re-texturable objects and the generation of a design imprint for visualization and manufacturing can be performed using a software as a service (SaaS) delivery model, where a vendor of the visualization software hosts and operates the visualization application over the internet using one or more servers remote to the vendor of the re-texturable objects, wherein the flow line mesh 310 for a re-texturable object is pre-authored before the re-texturable object is available for design on a SaaS network; storage device 452 can store the various databases described above; i.e., preview master 102/300, texture map 104/flow line mesh 310, and design template 105 are available from SaaS network record/database stored in storage device 452).  

Claim 7
Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses wherein the step of executing the application program by the client device in order to display the carrying object on the display unit includes: reading a carrying object database by the application program through a server processing unit of a server in order to render the carrying object and display the carrying object on the display unit (Samaniego, FIGS. 1A-B, 3A-C, and 4; Col. 6, lines 47-54; Col. 7, lines 23-26; Col. 9; lines 35-53: the rendering of the re-texturable objects and the generation of a design imprint for visualization and manufacturing can be performed using a software as a service (SaaS) delivery model, where a vendor of the visualization software hosts and operates the visualization application over the internet using one or more servers remote to the vendor of the re-texturable objects, wherein the flow line mesh 310 for a re-texturable object is pre-authored before the re-texturable object is available for design on a SaaS network; storage device 452 can store the various databases described above; i.e., preview master 102/300, texture map 104/flow line mesh 310, and design template 105 are retrieved from SaaS network database stored in storage device 452 and displayed/rendered on a display unit).  

Claim 8
Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses wherein the step of generating the click event at the carrying object by the application program according to the client device includes: reading an object database by the application program through a server processing unit of a server (Samaniego, FIGS. 1A-B, 3A-C, and 4; Col. 2, lines 49-62; Col. 6, lines 47-54; Col. 7, lines 23-26; Col. 9; lines 35-53: an image 25 of one or more customizable objects (including clothes, cars, bicycles, protective gear, and computer cases) is displayed in a window 20 of a web browser, and the user can select one or more visual design features (e.g., a style, a color, a pattern) for a customizable object in the image; the rendering of the re-texturable objects and the generation of a design imprint for visualization and manufacturing can be performed using a software as a service (SaaS) delivery model, where a vendor of the visualization software hosts and operates the visualization application over the internet using one or more servers remote to the vendor of the re-texturable objects, wherein the flow line mesh 310 for a re-texturable object is pre-authored before the re-texturable object is available for design on a SaaS network; storage device 452 can store the various databases described above; i.e., preview master 102/300, texture map 104/flow line mesh 310, design template 105, and design choices/features are retrieved from SaaS network database stored in storage device 452 and displayed/rendered on a display unit); and 
displaying or hiding at least one said structural object corresponding to the at least one set of click position coordinates on the display unit  (Samaniego, FIG. 1A; 105 in FIG. 1B; Col. 4, lines 35-43: a design master 105 (including anchor points) for the shirt in image 25 of FIG. 1A can be a fabric cut piece including a front section, a back section, and sleeves without any visual design features; Col. 7, lines 53-56: selecting/clicking an anchor point associated with a location on the re-texturable object for placement of the selected design feature; i.e., design features are displayed in response to selecting/clicking an anchor point of the design master 105).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samaniego in view of Maw as applied to Claim 1 above, and further in view of LEE et al. (US 2014/0282159 A1, published on 09/18/2014), hereinafter LEE.

Claim 9
Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses  wherein the step of generating the click event at the carrying object by the application program according to the client device includes: displaying or hiding with animation, by the application program according to the at least one set of click position coordinates, at least one corresponding said structural object, or using a shielding object to switch at least one said structural object to being displayed or hidden on the display unit (Samaniego, FIG. 1A; 105 in FIG. 1B; Col. 4, lines 35-43: a design master 105 (including anchor points) for the shirt in image 25 of FIG. 1A can be a fabric cut piece including a front section, a back section, and sleeves without any visual design features; Col. 7, lines 53-56: selecting/clicking an anchor point associated with a location on the re-texturable object for placement of the selected design feature; i.e., design features are displayed in response to selecting/clicking an anchor point of the design master 105).
Samaniego in view of Maw fails to explicitly disclose wherein any said structural object displayed on the display is separated from the carrying object, and any said structural object hidden on the display unit is connected to the carrying object.
LEE teaches a system and a method relating for controlling a display of images and objects (LEE, ¶ [0002]), wherein any said structural object displayed on the display is separated from the carrying object, and any said structural object hidden on the display unit is connected to the carrying object (LEE, FIG. 4B; a user's finger 470 comes in contact with the first layer displayed on the touch screen 190 and moves to create a drag path 460; drag path 60 could comprise the whole touch area of the user's finger at each point along the drag movement; in response to such a touch and drag action, at operation 340 the control unit 110 changes the transparency of a specific region of the first layer from which a touch and drag action is detected; e.g., if the drag path 460 is created on the first layer by means of the user's finger 470, transparency of the drag path 460 is changed such that the drag path 460 becomes transparent; i.e., the portion of hidden layer are separated from the other portion of hidden layer when the portion of hidden layer becomes visible by touching; otherwise, they are connected).
Samanieg and LEE are analogous art because they are from the same field of endeavor, a system and a method relating to a graphical user interface with.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Samanieg.  Motivation for doing so would provide intuitive interface and enhance user experience (.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 4
	Samaniego in view of Maw discloses all the elements as stated in Claim 1 and further discloses wherein the step of rolling the carrying object by the client device until the carrying object disappears from the display unit includes: detecting, by the application program, an image position on the display unit that corresponds to a rotation  touch input  touch input  touch input  (Maw, FIGS. 3-6, ¶¶ [0050]-[0051]: FIG. 5 shows the progressive changes as the user drags the pointer 22 positioned inside the primary activation region 24A further to the left; the sizes of the primary activation region 24A, and secondary activation region 24B grow proportionally (i.e., the virtual line/axis divided region 24A and 24B is moved accordingly) as the pointer 22 approaches the page turning/rolling threshold 32; FIG. 6 shows the pointer 22 moving past the page turning threshold 32, and bringing the next page in sequence, which was previously displayed in a silhouette 29 in FIG. 5, to the forefront, or to the top of the page stack).
	Bowen (US 2019/0108292 A1, published on 04/11/2019) teaches a system and a method relating for enabling physical articles to be customized (Bowen, ABSTRACT), wherein (1) an item creation user interface provide a menu of predefined item categories for the user to select a respective item category (e.g., t-shirt, sweat shirt, hat, outerwear, shorts, jeans, pants, accessories, backpack, phone case, etc.) (Bowen, FIG. 2A; ¶ [0074]); (2) a select product view user Interface presenting various views of an item (e.g., a product) accessed from a product view database for the user to select an image to be associated with the corresponding side (e.g., front) specified by the user (Bowen, FIG. 2C; ¶ [0083]); (3) a CAD user interface enables a user to specify one or more design areas (e.g., printable areas) on an item, wherein the user has added four design areas with various tools (Bowen, FIGS. 2E-G; ¶¶ [0085]-[0089]).  Bowen further teaches that the user can drag and drop one or more images from the gallery to one or more design areas (Bowen, FIGS. 2S-T; ¶ [0104]), and a toggle control may be provided when activated by the user causes the design area indicators, editing controls displayed over the item image, and/or any added images/text to tum on or off (Bowen, ¶ [0133]).
	MINATOGAWA et al. (US 2008/0082605 A1, published on 04/03/2008) discloses a simulation for creating a scrapbook by affixing part images such as photographic images and decorative images to an image of a paper mount on the display screen
of the computer (MINATOGAWA, ABSTRACT), wherein the window 80 is formed to have a part selection area 90 on the left side, a command issuing area 100 on the
right side, a part-color specifying area 120 at bottom center, and a scrapbook edit image display area 130 at the center (MINATOGAWA, ¶ [0063]), and layer data is generated for every single part (e.g. a selected mount image 132, user photo image 133 and decorative image 134/136, and material image 135) selected by the user (MINATOGAWA, FIGS. 7-12 and 15A-E; ¶¶ [0063]-[0084] and [0088]-[0089]).
	AMBROSE (US 2018 / 0064217 A1, published on 03/08/2018) discloses a customizable item of jewelry comprises a grid (18) with a plurality of openings (20) defining a plurality of distinct closely contiguous adornment locations, and attachment
means (30) suitable for releasably retaining a pin of an adornment in each selected one of said plurality of openings (AMBROSE, FIG. 5; ABSTRACT).
	WATTS (WO 2016/075263 A1, published on 05/19/2016) discloses a system and a method relating to the display of a digital image on a representation of an object (WATTS, Pages 1, lines 6-10), wherein digital image template 10 is shown as having an array of pixels (WATTS, FIG. 1; Page 6, lines 28-30), and the reference item is an item of clothing and a pattern for the item of clothing is applied to the digital image template (WATTS, FIGS. 1-4; Page 7, line 1 – Page 8, line 4).
	However, closest arts of records, as discussed above, singly or in combination
do not teach or suggest at least following features "detecting, by the application program, an image position on the display unit that corresponds to a rotation axis parameter of the carrying object and of a virtual rotation axis connected to the carrying object; and displaying a dynamic image of the carrying object on the display unit by the application program according to time value data corresponding to the virtual rotation axis being moved by the client device, wherein the dynamic image of the carrying object corresponds to the time value data, and the application program renders, and displays on the display unit, a degree of rolling of the carrying object according to the time value data" when combining with all other limitations of the claim as a whole.
	In response to dependent Claims 5-6, they are dependent on Claim 4 which includes allowable subject matters as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175